Citation Nr: 0620680	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-11 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left wrist condition. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied service connection for a left wrist 
disability.
The veteran perfected an appeal of that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for a left wrist condition.  He contends that his left wrist 
was injured in service while performing physical training 
exercises.  He states that after undergoing surgery for his 
left wrist injury in service, he suffered from no further 
complications until recently.  The veteran states that his 
condition has progressively worsened for the last ten to 
twelve years, and that he now suffers from pain, limitation 
of motion, and difficulty gripping objects.  

The veteran's service medical records reflect surgical 
treatment for a ganglion in his wrist in February 1954.  The 
Board notes that in November 2003, the National Personnel 
Records Center certified that a portion of the veteran's 
service records were destroyed in a fire on July 12, 1973.  
The veteran's VA treatment records reveal complaints of left 
wrist pain in February 2003.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
service connection for the veteran's left wrist condition is 
REMANDED for the following development:


1. Provide the veteran a VA medical 
examination to determine whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current left wrist 
condition is related to the wrist 
ganglion surgery identified in service.  
The claims file must be made available to 
and be reviewed by the examiner.  The 
examination should include any tests or 
studies, including an X-ray, deemed 
necessary for an accurate assessment.  
The examiner should conduct an 
examination of all involved joints and 
document any limitation of motion, 
including any specific limitation of 
motion due to pain.

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


